Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The amendment filed after non-final office action on June 10, 2020 and November 9, 2020 and the response to an election of species on November 9, 2020 are acknowledged and entered.  
Claims 1-116, 119-120 and 128-129 were canceled and claims 117-118, 121-127, 130-135 are pending in the instant application.  Applicant further elected SEQ ID NO:4 as the Apo-AI mimetic species in the response filed November 9, 2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). 
 Claims 117-118, 121-127, 130-135 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claims 117 and 126 is withdrawn in view of amendment of the claims filed June 10, 2020.

The rejection of Claim(s) 117, 119, 122-123, 125-126, 128, 131-132, and 134-135 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sparks (US6514523) is withdrawn in view of amendment of the claims filed June 10, 2020 to require administering an APO-AI mimetic.

The rejection of Claims 117-119, 122-123, 125-128, 131-132, and 134-135  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523) is withdrawn in view of amendment of the claims filed June 10, 2020 to require administering an APO-AI mimetic.

The rejection of claims 117-119, 122-128 and 131-135  under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523), as applied to Claims 117-119, 122-123, 125-128, 131-132, 134-Ackermann (EP2673296 B1) is withdrawn in view of amendment of the claims filed June 10, 2020 to require administering an APO-AI mimetic.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 123-124 and 132-133 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 123, the phrases " (e.g., benazepril, enalapril….)" in line 4, “(alpha adrenergic antagonist medications)” in line 5, renders the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  There are multiple instances when limitations are in parenthesis throughout the claim.  In each and every occurrence, it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant should clarify this point of confusion.
	Claim 124 is also rejected due to its dependence on claim 123 and not further clarifying this point of confusion.
Furthermore, claim 124 claims “wherein the combined compounds including LXR and RXR agonists are…”  There is insufficient antecedent basis for this limitation (the combined compounds) in the claim.
Regarding claim 132, the phrases " (e.g., benazepril, enalapril….)" in line 4, “(alpha adrenergic antagonist medications)” in line 5, render the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  There are multiple instances when limitations are in parenthesis throughout the claim.  In each and every 
	Claim 133 is also rejected due to its dependence on claim 132 and not further clarifying this point of confusion.
Furthermore, claim 133 claims “wherein the combined compounds including LXR and RXR agonists are…”  There is insufficient antecedent basis for this limitation (the combined compounds) in the claim.
Response to Applicant’s Arguments
Applicant argues that “Claims 123-124 and 132-133 are now amended to address the inadvertent indefiniteness issues”.
Applicant’s arguments have been fully considered but not found persuasive.  As stated above, Claim 123 still claims the phrases " (e.g., benazepril, enalapril….)" in line 4, “(alpha adrenergic antagonist medications)” in line 5.  These phrases render the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  There are multiple instances when limitations are in parenthesis throughout the claim.  In each and every occurrence, it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant should clarify this point of confusion.
Claim 124 remains rejected due to its dependence on claim 123 and not further clarifying this point of confusion.
Furthermore, claim 124 still claims “wherein the combined compounds including LXR and RXR agonists are…”  There is insufficient antecedent basis for this limitation (the combined compounds) in the claim.
In addition, claim 132 still claims the phrases " (e.g., benazepril, enalapril….)" in line 4, “(alpha adrenergic antagonist medications)” in line 5.  These phrases render the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  There are multiple instances when limitations are in parenthesis throughout the claim.  In each and every occurrence, it is unclear whether the limitation(s) in the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant should clarify this point of confusion.

Furthermore, claim 133 still claims “wherein the combined compounds including LXR and RXR agonists are…”  There is insufficient antecedent basis for this limitation (the combined compounds) in the claim.  For all the reasons presented above, claims 123-124 and 132-133 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 117-118, 121-122, 125-127, 130-131, 134-135 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 171-172, 177-179, and 182-183 of copending Application No.15561374 in view of Sparks (US6514523, cited previously).
The instant application claims “A composition comprising a synthetic HDL - therapeutic agent nanoparticle (sHDL-TA), wherein the sHDL comprises at least one HDL apolipoprotein mimetic and at 20% by weight of the sHDL-TA, wherein the sHDL is between 80-99.99% by weight of the sHDL-TA” (see claim 117).  The instant application further claims wherein the Apolipoprotein is SEQ ID NO:4 (claims 121, 130); wherein the lipid is phosphatidylcholine (claim 122); wherein the therapeutic is one found in instant claims 123-124, 132-133; wherein the particle size is 6-20 nm (claims 125 and 134); and an imaging agent (claim 126 and 135).
Copending Application No.15561374 claims a sHDL nanoparticle comprising Apo A-I and phosphatidylcholine (see claim 171) and wherein the Apo A-I is SEQ ID NO:4 which is identical to instant SEQ ID NO:4.  Copending Application No.15561374 further claims inclusion of a neo-antigenic peptide which meets the limitations of a therapeutic (see claim 171) and discloses the sHDL comprising an imaging agent (See paragraphs 0130 and 0271-0272).
Copending Application No.15561374 doesn’t specifically claim (i) the concentrations of the therapeutic in the composition and (ii) inclusion of an imaging agent.
However, Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent. 
It would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.  Furthermore, it would have been obvious before the invention to add an imaging agent to the sHDL nanoparticle of Copending Application No.15561374 to visualize intracellular delivery of the particle to determine effectiveness of the particle.  There is a reasonable expectation of success given that imaging labels including radionuclides are commonly used to track the delivery of the sHDL.  This is a provisional nonstatutory double patenting rejection.
Sparks (US6514523, cited previously).
Response to Applicant’s Arguments
Applicants states “The applicants request the double patenting rejections be held in abeyance until the identification of allowable subject matter”.
Given Applicant’s request that the double patenting rejection be held in abeyance, and lack of arguments, Claims 117-118, 121-122, 125-127, 130-131, 134-135 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 171-172, 177-179, 182-183 of copending Application No.15561374 in view of Sparks (US6514523, cited previously).

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 117-118, 121-123, 125-127, 130-132, and 134-135  are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (USPN 6514523, cited previously) in view of  Dasseux (USPN 6,004,925), Dasseux*(WO199017740 A1)  and Zhang (Small 2010, 6, No. 3, 430–437).
Sparks teaches a composition comprising a synthetic HDL, wherein the synthetic HDL comprises Apo AI and a phospholipid (see abstract).   Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  Sparks teaches wherein the apolipoprotein is APO A-I (see abstract and claim 7).  Regarding claims 122 and 131, Sparks teaches wherein the phospholipid comprises phosphatidylcholine (See Example 1, column 10).  Regarding claims 123 and 132, Sparks teaches wherein the drug is an anticoagulant (see column 3, vitamin E for example) and also estradiol which is a vasodilator (see column 6, line 11).  Regarding claims 125 and 134, Sparks teaches wherein the size of the particle is 5-20 nm (see abstract) and in particular 7.5 nm as a preferred diameter (see column 7, lines 14-16).  Regarding claims 126 and 135, Sparks discloses wherein the sHDL-therapeutic agent further comprises an imaging agent (Carbon-14) which meets the limitation of nuclear imaging agent.  Furthermore, Sparks teaches wherein the therapeutic agent/imaging agent is 20% by weight of the sHDL (see Examples 1 and 3).
As stated above, Sparks teaches wherein the therapeutic agent is in the range of 1-20% (see column 6, lines 39-40) and provide an example of 20% drug and 80% sHDL (see Example 1) meeting the limitations of claim 117.  However, Sparks doesn’t specifically teach the range of 1-10%.
MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). MPEP § 2144.08.  Furthermore, it would have been obvious to optimize the amount of therapeutic in the particle to achieve optimal therapeutic efficacy.

However, Dasseux teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular).
Dasseux* teaches making and using peptide/lipid vesicles and complexes (see Abstract), In particular, Dasseux teaches wherein the peptide is an ApoA-I protein (see claims 3-4). Dasseux teaches wherein the protein is an ApoAI analog (see claim 24).  Dasseux teaches that “The method may be used for the preparation of complexes that could be used as carriers for drugs, as vectors (to deliver drugs, DNA, genes), for example, to the liver or to extrahepatic cells, or as scavengers to trap toxin (e.g. pesticides, LPS, etc.)” (see pages 7-8, lines 34-36 (page 7), lines 1-2 (page 8)).  Dasseux provides a specific example wherein the Apo AI peptide is the Apo AI mimetic comprising instant SEQ ID NO:4 (see Figure 2, working example 1).
Zhang teaches HDL-mimicking Peptide-Lipid nanoparticles (see title).  High-density lipoprotein (HDL) is an endogenous nanocarrier possessing many of these attractive features.  It possesses ultrasmall size control (7–12 nm) through the apoA-1 lipoprotein component and favorable surface properties.  This unique combination results in long circulation half-lives ranging from 10 to 12 h in rodents and 5 days in humans (see page 431, left column, second paragraph).  Zhang further teaches wherein the ApoA-I protein component of the nanocarrier is an Apo A-I mimetic peptide (see page 431, left column, last paragraph, section 2.1).
It would have been obvious before the effective filing date of the claimed invention to use an ApoA-I mimetic peptide comprising instant SEQ ID NO:4 as taught by Dasseux and Dasseux* as the ApoAI protein of Sparks.  One of ordinary skill in the art would have been motivated to do so given that Dasseux teaches the ApoA-1 mimetic SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular) and Dasseux* teaches use of instant SEQ ID NO:4 in combination with phospholipids as carrier for drugs.  Further, using the ApoA-1 mimetic peptide of Dasseux and Dasseux* taught by Dasseux to mimic the activity of ApoA-1 as the ApoA-1 protein component of Sparks is also an example of combining prior art elements according to known methods to yield predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the .

Claims 117-118, 121-127 and 130-135 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523, cited previously) in view of  Dasseux (US 6,004,925), Dasseux*(WO199017740 A1)  and Zhang (small 2010, 6, No. 3, 430–437) as applied to Claims 117-118, 121-123, 125-127, 130-132, and 134-135  above, in further view of Ackermann (EP2673296 B1, cited previously).
The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are provided in the above rejection.
Additionally Sparks teaches that “The present invention provides carrier particles which are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs. The present invention further provides a process for preparing carrier particles comprising drugs. It is an object of the invention to circumvent drawbacks in hydrophobic drug delivery described in the prior art” (see column 2, lines 57-64). The teachings of Sparks in view of Dasseux, Dasseux* and Zhang are silent to wherein the therapeutic agent is isotretinoin.
However, Ackermann teaches a composition comprising a lipid fraction and Apo A-I (see claim 1).  Ackermann teaches wherein the composition further comprises a hydrophobic, hydrophilic active agent and wherein the active agent is isotretinoin (see claim 22) and wherein the composition comprises an imaging agent (see claim 25).
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sparks and Ackermann and use vitamin A and/or isotretinoin as the therapeutic in the synthetic HDL compositions of Sparks.  One of ordinary skill in the art would have been motivated to do so given that the carrier particles of Sparks are small in size and not easily recognized as foreign by the body for drug delivery of hydrophobic, amphipathic, or cationic lipophilic drugs.  There is reasonable expectation of success given that Sparks teaches inclusion of Vitamin A (which encompasses retinoids) and Ackermann also teaches use of vitamin A and isotretinoin as drugs that can be delivered via synthetic HDL particles.
Response to Applicant’s Arguments
Applicants argue that “As noted, Claims 117 and 126 were each amended to additionally recite, "...wherein the HDL apolipoprotein is an apolipoprotein A-I (apo A-I) mimetic..." Neither Sparks nor Ackermann, alone or in combination, teach a composition comprising a synthetic HDL-TA or synthetic HDL-TA/IA wherein the HDL is an apo A-I mimetic”.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 117-119, 122-123, 125-128, 131-132, and 134-135  under 35 U.S.C. 103 as being unpatentable over Sparks (US6514523)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sparks (USPN 6514523, cited previously) in view of Dasseux (USPN 6,004,925), Dasseux*(WO199017740 A1) and Zhang (Small 2010, 6, No. 3, 430–437).

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654